      Case 3:17-cv-01734-JPW Document 40-7 Filed 12/20/18 Page 1 of 16




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

B.L., a minor, by and through her father, )
LAWRENCE LEVY, and her mother,            )
BETTY LOU LEVY,                           ) Civ. No. ______________________
                                          )
                          Plaintiff,      )
                                          )
       v.                                 )
                                          )
MAHANOY AREA SCHOOL                       )
DISTRICT;                                 )
                                          )
                          Defendant.      )
_________________________________ )


                           VERIFIED COMPLAINT

                               INTRODUCTION

      This First Amendment case arises out of the Mahanoy Area School District’s

exclusion of a sophomore high school student from the cheerleading squad as

punishment for a single post on Snapchat—created outside of school, on her own

time—that school officials believed were “negative,” “disrespectful,” and

“demeaning.” Plaintiff seeks injunctive relief and damages.

                        JURISDICTION AND VENUE

      1.    This action seeks to vindicate rights protected by the First and

Fourteenth Amendments to the U.S. Constitution, and is brought under 42 U.S.C.

                                                                      Exhibit
                                                                                     exhibitsticker.com




                                                                      D-11      [page 001]
       Case 3:17-cv-01734-JPW Document 40-7 Filed 12/20/18 Page 2 of 16




§ 1983. This Court has jurisdiction over this civil rights action under 28 U.S.C.

§§ 1331 and 1343. This Court also has jurisdiction under 28 U.S.C. §§ 2201 and

2202 to declare the rights of the parties and to grant all further relief found

necessary and proper.

      2.     Venue is proper in the Middle District of Pennsylvania pursuant to 28

U.S.C. § 1391(a) because the defendant is subject to personal jurisdiction within

the Middle District of Pennsylvania and the events that give rise to this action

occurred within the Middle District of Pennsylvania.

                                      PARTIES

      3.     Plaintiff B.L. is a fifteen-year-old student in the Mahanoy Area

School District. B.L. lives with her parents in Mahanoy City, Pennsylvania.

      4.     Plaintiff Lawrence Levy is B.L.’s father. Mr. Levy brings this action

on behalf of his minor daughter, B.L.

      5.     Plaintiff Betty Lou Levy is B.L.’s mother. Ms. Levy brings this

action on behalf of her minor daughter, B.L.

      6.     Defendant Mahanoy Area School District (“the District”) is a political

subdivision of the Commonwealth of Pennsylvania located in Schuylkill County.

      7.     The District maintains its administrative offices at 1 Golden Bear

Drive, Mahanoy City, PA 17948.




                                                                                  [page 002]
         Case 3:17-cv-01734-JPW Document 40-7 Filed 12/20/18 Page 3 of 16




                                       FACTS

       8.     B.L. is a tenth grade student at the Mahanoy Area High School.

       9.     B.L. is in the National Honor Society, and has been an honors student

since seventh grade.

       10.    B.L. started cheerleading when she was in fifth grade.

       11.    B.L. joined the junior varsity cheerleading squad at Mahanoy Area

High School in ninth grade.

       12.    Ms. Nicole Luchetta and Ms. April Gnall are the cheerleading coaches

for the District.

       13.    As cheerleading coaches, Ms. Luchetta and Ms. Gnall report to the

Band Director, Assistant Band Director, Athletic Director, Principal, and

ultimately to Joie L. Green, the Superintendent of the District.

       14.    The cheerleading squad is active throughout the year, including the

summer.

       15.    The squad practices several times a week during the summer. During

the school year, the squad practices twice a week in addition to cheering at games

or matches.

       16.    The squad cheers for the District football, basketball, and wrestling

teams.




                                                                               [page 003]
       Case 3:17-cv-01734-JPW Document 40-7 Filed 12/20/18 Page 4 of 16




Cheerleading Rules

       17.   The District school board authorized the cheerleading coaches to draft

rules and regulations for student cheerleaders and required that the rules be

submitted to the District administration, including the high school principal and

superintendent, for approval.

       18.   Upon information and belief, the Mahanoy Area High School

Cheerleading Rules (“the Cheerleading Rules”) were approved or ratified by the

District administration.

       19.   B.L. received a copy of the Cheerleading Rules in May 2016 when

she joined the junior varsity cheerleading squad.

       20.   Upon information and belief, those Cheerleading Rules are currently

in effect.

       21.   The Cheerleading Rules state at the top that “All of the information

below is at the coaches’ discretions and rules may be subject to change. If there is

a situation with extreme circumstances, it will be addressed at that time.”

       22.   Among other provisions, the Cheerleading Rules state that

cheerleaders will be benched if they are failing two or more classes, and will be

dismissed from the squad if they are benched three times or are failing two or more

classes for three consecutive weeks.




                                                                                [page 004]
       Case 3:17-cv-01734-JPW Document 40-7 Filed 12/20/18 Page 5 of 16




      23.     The Cheerleading Rules also state that cheerleaders will not be

permitted to cheer unless they raise at least $60 for the team or pay off this “debt”

themselves.

      24.     In addition, the Cheerleading Rules state, “Please have respect for

your school, coaches, teachers, other cheerleaders and teams. Remember, you are

representing your school when at games, fundraisers, and other events. Good

sportsmanship will be enforced, this includes foul language and inappropriate

gestures.”

      25.     The Cheerleading Rules also state, “There will be no toleration of any

negative information regarding cheerleading, cheerleaders, or coaches placed on

the internet.”

B.L.’s Snapchat Post

      26.     On or about Saturday, May 28, 2017, B.L. posted a “Snap” to

Snapchat—a popular social media platform—featuring a photo of her and a friend

holding up their middle fingers with the text “fuck school fuck softball fuck cheer

fuck everything” superimposed on the image.

      27.     B.L. created and posted the Snap using her phone.

      28.     The Snap did not mention the District, B.L.’s school, B.L.’s

cheerleading squad, or any individuals by name, and the photo did not feature any

team uniforms or school paraphernalia.



                                                                                [page 005]
      Case 3:17-cv-01734-JPW Document 40-7 Filed 12/20/18 Page 6 of 16




      29.    The photo was taken at the Cocoa Hut, a local convenience store.

      30.    The photo was taken on a weekend, when B.L. was not participating

in cheerleading or any other school activity.

      31.    B.L. shared the Snap only with her Snapchat friends. It was not

accessible to the general public.

      32.    Snapchat deletes all Snaps from the platform after 24 hours, so B.L.’s

Snap disappeared from Snapchat the next day, which was a Sunday.

      33.    B.L. did not access or share the Snap at school.

      34.    B.L. used no school resources to create the Snap.

      35.    B.L. used no school time to create the Snap.

B.L.’s Dismissal from the Cheerleading Team

      36.    On Thursday, June 1, 2017, Ms. Luchetta pulled B.L. out of

homeroom to inform B.L. that she was dismissed from the cheerleading squad.

      37.    Ms. Luchetta confronted B.L. with a photo of the Snap containing the

phrase “fuck cheer” and told B.L. that the Snap was “disrespectful” to the coaches,

the school, and the other cheerleaders, and that the Snap was the reason B.L. was

being dismissed from the squad.

      38.    Neither the cheerleading coaches nor anyone in the District

administration ever suggested there was any basis for B.L.’s dismissal from the

team other than the content of the offending Snap.



                                                                             [page 006]
         Case 3:17-cv-01734-JPW Document 40-7 Filed 12/20/18 Page 7 of 16




      39.     The Snap did not create any disruption of school activities.

      40.     Other than creating the offending Snap, B.L. has never violated any of

the Cheerleading Rules.

Repeated Requests for Reinstatement

      41.     Plaintiff and her parents made repeated requests that the District

reconsider B.L.’s punishment, initiating multiple conversations about the issue

with the cheerleading coaches, the athletic director, the high school principal, the

superintendent, and the school board.

      42.     After being informed of her suspension from the team, B.L. asked

permission to go to the principal’s office to telephone her mother. B.L. called her

mother and her mother spoke with Ms. Luchetta.

      43.     On the call with Ms. Levy, Ms. Luchetta reiterated what she had said

to B.L., and added that the punishment was ultimately the principal’s decision.

      44.     B.L. asked to speak with Mr. Thomas Smith, the high school

principal, and asked him whether there was any way for B.L. to be reinstated to the

squad.

      45.     Mr. Smith told B.L. that he would not overrule the coaches’ decision.

      46.     Mr. Smith also told B.L. that she could receive school discipline for

“disrespecting” the school, explaining that he could not tolerate disrespect.




                                                                                [page 007]
      Case 3:17-cv-01734-JPW Document 40-7 Filed 12/20/18 Page 8 of 16




      47.    Lawrence Levy also spoke with Mr. Smith on June 1, 2017, asking

him for a follow-up meeting with the administration to discuss B.L.’s punishment.

The Administration rescheduled that meeting several times before ultimately

scheduling it for June 14, 2017.

      48.    On June 9, 2017, Lawrence Levy wrote to Dr. Joie Green (the District

superintendent), Mr. Thomas Smith (the high school principal), and Mr. Kieran

Cray (the District athletic director) to appeal B.L.’s dismissal from the team.

      49.    In that letter, Mr. Levy explained that the Snap had been posted on a

weekend, off-campus, and not during any school or district sporting event, and that

it was accessible only to B.L.’s friends. He also explained that the First

Amendment forbids public schools from punishing students because of their out-

of-school speech.

      50.    On June 14, 2017, at 7:30am, Lawrence Levy attended a conference

with the District superintendent, athletic director, and the two cheerleading

coaches.

      51.    At that conference, the coaches referred to a copy of the Cheerleading

Rules, and stated that the content of the “fuck cheer” Snap violated the Rules.

      52.    Ms. Luchetta explained that she believed the Snap was “demeaning to

me, the school, and the rest of the cheerleaders.”




                                                                                  [page 008]
      Case 3:17-cv-01734-JPW Document 40-7 Filed 12/20/18 Page 9 of 16




      53.    On June 29, 2017, Lawrence Levy attended a school board meeting in

order to ask the board to reinstate B.L. to the cheerleading squad.

      54.    At that board meeting, Mr. Levy emphasized that the Snap had been

shared with B.L.’s friends on a weekend, not during any school event, and that the

Snap did not name any particular people or the school or District.

      55.    At that board meeting, Mr. Levy also explained that the First

Amendment limits public schools’ ability to punish students for their off-campus

speech, and that schools cannot punish students if the speech has not caused

substantial disruption.

      56.    After the board meeting, Superintendent Green sent a Facebook

message to Lawrence Levy to inform him that the school board had decided to

stand by the cheer coaches’ decision to remove B.L. from the team.

Superintendent Green added that B.L. could try out for the cheerleading squad

again next year.

      57.    On September 1, 2017, counsel for B.L. and Lawrence Levy wrote to

the Superintendent Green and the District Solicitor to further explain the governing

law and request that B.L. be reinstated to the team immediately. The letter asked

for a response by the close of business on September 6, 2017.




                                                                               [page 009]
      Case 3:17-cv-01734-JPW Document 40-7 Filed 12/20/18 Page 10 of 16




      58.    The District Solicitor did not respond to the letter by the appointed

time, nor to Plaintiff’s counsel’s subsequent emails and calls over the following

week asking whether the District needed additional time to respond.

Harm to B.L.

      59.    Cheerleading is the main extracurricular activity to which B.L. has

devoted time and energy.

      60.    Colleges and universities judge applicants not only on their academic

records, but also on the depth of their involvement in extracurricular activities.

      61.    Being removed from the squad impairs B.L.’s opportunities to gain

admission to top colleges.

      62.    Sustained participation in extracurricular activities also has significant

benefits for student well-being.

      63.    Among other benefits, students who participate in extracurricular

activities are less likely to abuse alcohol or drugs than students who do not

participate in extracurriculars.

      64.    B.L. misses cheerleading and wants to return to the squad.

      65.    B.L.’s exclusion from the cheerleading squad constitutes irreparable

harm that cannot be adequately remedied by money damages.




                                                                                [page 010]
      Case 3:17-cv-01734-JPW Document 40-7 Filed 12/20/18 Page 11 of 16




                                     CLAIMS

Count I: The District’s Punishment of Plaintiff Violates the First Amendment
to the U.S. Constitution and 42 U.S.C. § 1983

      66.    The District’s exclusion of B.L. from the cheerleading squad for her

out-of-school speech violates the First Amendment to the U.S. Constitution, as

applied to the states through the Fourteenth Amendment.

Count II: The Cheerleading Rules, On Their Face, Violate the First
Amendment to the U.S. Constitution and 42 U.S.C. § 1983

      67.    The District’s Cheerleading Rules are unconstitutional on their face

because they are overbroad and constitute viewpoint discrimination, in violation of

the First Amendment to the U.S. Constitution.

Count III: The Cheerleading Rules, On Their Face, Violate the Due Process
Clause of the Fourteenth Amendment to the U.S. Constitution and 42 U.S.C.
§ 1983

      68.    The District’s Cheerleading Rules are unconstitutional on their face

because they are unduly vague, in violation of the Due Process Clause of the

Fourteenth Amendment to the U.S. Constitution.

                            PRAYER FOR RELIEF

   WHEREFORE Plaintiff respectfully requests that this Court provide the

following relief:




                                                                               [page 011]
      Case 3:17-cv-01734-JPW Document 40-7 Filed 12/20/18 Page 12 of 16




(a)      Declare that District’s disciplinary action against B.L. for her out-of-

         school speech violated B.L.’s rights under the First and Fourteenth

         Amendments to the U.S. Constitution;

(b)      Declare that the District’s Cheerleading Rules, on their face, violate the

         First and Fourteenth Amendments to the U.S. Constitution because they

         are overbroad and constitute viewpoint discrimination;

(c)      Declare that District’s Cheerleading Rules that have been used, and may

         be used, to punish out-of-school speech are unconstitutionally vague, and

         thereby violate the Due Process Clause of the Fourteenth Amendment to

         the U.S. Constitution;

(d)      Enjoin the District from any continuing punishment or sanction against

         B.L. on account of her constitutionally protected speech, including

         reinstating B.L. to the cheerleading squad and expunging from B.L.’s

         school records all references to the incident in question;

(e)      Award Plaintiff damages in an amount to be determined at trial;

(f)      Award Plaintiff costs and reasonable attorneys’ fees pursuant to 42

         U.S.C. § 1988; and

(g)      Grant such other relief as this Court deems just and appropriate.




                                                                               [page 012]
     Case 3:17-cv-01734-JPW Document 40-7 Filed 12/20/18 Page 13 of 16




Dated: September 25, 2017               Respectfully submitted,


                                         !/M1141adi~
                                        Molly Tack-Hooper (PA 307828)
                                        Mary Catherine Roper (PA 71107)
                                        AMERICAN CIVIL LIBERTIES
                                        UNION OF PENNSYLVANIA
                                        P.O. Box 60173
                                        Philadelphia, PA 19102
                                        Tel: (215) 592-1513 ext. 113
                                        Fax: (215) 592-1343
                                        mtack-hooper@aclupa.org
                                        mroper@aclupa.org




                                                                     [page 013]
Case 3:17-cv-01734-JPW Document 40-7 Filed 12/20/18 Page 14 of 16




                                                                [page 014]
Case 3:17-cv-01734-JPW Document 40-7 Filed 12/20/18 Page 15 of 16




                                                                [page 015]
Case 3:17-cv-01734-JPW Document 40-7 Filed 12/20/18 Page 16 of 16




                                                                [page 016]
